Citation Nr: 1141197	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  05-21 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for bilateral pes planus (flat feet).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to October 1994.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased the Veteran's disability rating for bilateral flat feet to 30 percent.  

A May 2009 Board decision denied the Veteran's claim for an increased disability evaluation for bilateral flat feet, among other claims.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  A January 2010 Joint Motion for Partial Remand vacated the Board's decision with regard to this claim.  In April 2010, the Board remanded the claim for additional development.  

The issue of entitlement to service connection for a bilateral ankle disability secondary to the Veteran's service-connected flat feet has been raised by the record in the September 2010 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's bilateral pes planus is manifested by tenderness and pain on the plantar surfaces of the feet, inward bowing and spasm of the Achilles tendon, and painful manipulation, with only some improvement while using orthotics.  


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for pes planus have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code (DC) 5276 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has substantially satisfied its duties to notify and assist in this case, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

II.  Increased Evaluation Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DC).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A.  Flat Feet

The Veteran asserts that she is entitled to a higher rating for her service-connected flat feet, currently evaluated as 30 percent disabling under DC 5276, acquired flatfoot.  38 C.F.R. § 4.71a.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent evaluation if it is unilateral and a 30 percent evaluation if it is bilateral.  38 C.F.R. § 4.71a, DC 5276.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, warrants a 30 percent evaluation if it is unilateral and a 50 percent evaluation if it is bilateral.  Id. 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

With the exception of hallux valgus , the Veteran does not have any of other the conditions listed at Diagnostic Codes 5277 through 5283, or conditions sufficiently analogous to these conditions for rating to be appropriate under an alternative rating code.  The Veteran has a diagnosis of hallux valgus, but the maximum available evaluation under DC 5280 is 10 percent, which is less favorable to her.  The inapplicable rating codes are for weak foot; claw foot; hallux valgus; hallux rigidus; hammer toe; and malunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, DCs 5277-5283.  The DC that best describes her symptoms is DC 5276.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).  

At a March 2007 VA podiatry consult, it was noted that the Veteran previously used custom orthotics, but they did not relieve her pain.  Upon examination, she had thick, diffuse hyperkeratosis on the plantar aspect of the second metatarsal head, bilaterally; on the plantar aspect of the fifth metatarsal head, bilaterally; and a small callus beneath the third metatarsal head on her left foot.  The calluses were tender to palpation.  In March 2007, April 2007, and July 2007, she was treated for painful calluses.  In July 2007, she reported that they were so painful that she could barely walk.  She had diffuse hyperkeratotic tissue on both feet.  The VA podiatrist treated her by paring the callus tissue and providing gel pads and a night splint.  In February 2008, a VA treatment record noted that her shoes were too narrow and tight.  

In May 2008, the Veteran underwent a VA examination for her flat feet.  She reported worsening hallux valgus (bunions), increased pain and pressure with numbness and tingling, and painful calluses.  She reported her daily pain was 4/10 or greater.  The examiner noted that the Veteran bore her weight on the front of her feet, which caused deep calluses on the mid-metatarsal pads that resulted in painful pressure points.  She reported pain while standing, especially at the pressure points caused by her calluses; swelling of her feet at the arch area; redness of the metatarsal pads while standing, walking, and resting; and bilateral weakness, fatigability, and stiffness.  She reported flare ups once to three times per month that lasted more than two but less than seven days.  She reported that she could stand for 15 to 30 minutes, and walk one quarter of a mile.  

The course of her condition was noted to be progressively worse.  Her response to her current treatments was noted to be "fair."  Rest and elevation of the feet and medication were partially effective.  Application of heat and cold were not effective.  She was also treated with orthotics and regular podiatry care, such as paring of callus tissue.  The examiner noted that orthotic efficacy was "fair."  

Upon examination, there was objective evidence of pain on weight bearing at the metatarsal bases and in the same area during inversion and eversion of both feet.  She could not perform a heel toe walk for more than a few steps due to instability.  Her strength was 4/5, indicating some weakness.  She bore her weight abnormally, as shown by calluses, skin breakdown, and unusual shoe wear pattern.  There was bilateral misalignment of the Achilles tendon, shown by inward bowing for both weight bearing and non weight bearing.  She had pain and spasm on manipulation of the Achilles tendon.  There was bilateral misalignment of the midfoot and forefoot that was not correctible with manipulation, and manipulation was painful.  There was bilateral mild loss of sensation to light touch on the plantar surface and marked loss of sensation over the calluses.  

There was objective evidence of swelling of the central metatarsal area of her left foot.  Her left foot also had a 30 percent hallux deformity with mild rigidity during dorsiflexion of the toes.  There was left heel valgus, 5 degrees, that was correctible with manipulation.  Her right foot had a shortening of the fourth toe.  The examiner noted that she ambulated with a prone posture, that she bore her weight on the front of her feet, had a slight list to the left, and generally had poor propulsion.  

In her August 2008 Substantive Appeal, the Veteran stated that she had extreme tenderness on the bottoms of her feet.  She argued that the examiner's assessment that she had a "fair" response to orthotics and other treatment was inaccurate.  She is competent to describe observable symptomatology such as tenderness and whether her pain decreased while using orthotics.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, through statements submitted to VA, she has consistently noted pain and tenderness on the plantar surfaces of her feet, and for this reason her statement is considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

A December 2008 VA x-ray showed claw toe deformity.  A February 2010 VA treatment record noted that the Veteran had neuromas.  

As directed by the Board's April 2010 remand, the Veteran underwent a second VA examination in September 2010.  It was noted that she wore Easy Spirit shoes with no inserts.  She had pain when kneeling and squatting.  She did not use assistive devices, but reported not being able to walk more than a few yards.  For both feet, she reported pain, stiffness, fatigability, and lack of endurance while standing and walking.  

Upon examination, there was objective evidence of tenderness of her forefeet.  There was inward bowing of the Achilles tendon on weight bearing and non weight bearing.  It was partially correctible with manipulation, but manipulation was painful.  Spasm was not noted.  There was no forefoot or midfoot misalignment.  There was mild pronation of both feet.  The arches were not present on weight bearing and non weight bearing.  Both heels had a 10 degree valgus deformity that was not correctible with manipulation.  There was tenderness and swelling of the feet with local numbness.  An x-ray of the left foot revealed a small dorsal talar spur and irregular talar calcaneal joint.  There was evidence of a bunionectomy with residual hallux valgus, 30 degrees.  An x-ray of the right foot revealed a larger dorsal talar spur and irregular talar-calcaneal joint.  There was evidence of a bunionectomy with early degeneration of the metatarsophalangeal joint and residual hallux valgus, 40 degrees.  The examiner noted that the Veteran's employment was impacted by her flat feet because she was assigned different duties, had increased tardiness, and increased absenteeism.  

Based upon the evidence of record, the Board finds that the Veteran's disability picture more closely approximates the criteria for a 50 percent evaluation.  The Veteran credibly reported that she has severe tenderness on the bottoms of her feet.  In July 2007, she reported to her podiatrist that her pain was so severe that she had difficulty walking.  At both of her VA examinations, she had inward displacement of her Achilles tendon with pain on manipulation.  At her May 2008 examination, spasm was noted during manipulation of the Achilles tendon.  She has been treated several times for painful calluses due to her flat feet.  These symptoms approximate the criteria for a 50 percent evaluation under DC 5276.  38 C.F.R. § 4.71a.  Although she also has symptoms that approximate the 30 percent evaluation, such as swelling, characteristic callosities, and pain on manipulation, she is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  In this case, the Board finds that a 50 percent evaluation is warranted for bilateral flat feet.  38 C.F.R. § 4.7.  

B.  Extraschedular Consideration

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2010).  The Veteran has not presented any evidence that her flat feet result in a unique disability that is not addressed by the rating criteria.  DC 5276 adequately represents her symptoms of tenderness on the bottoms of her feet, painful calluses, and inward bowing of the Achilles tendon that results in spasm and pain upon manipulation.  Further, there is no evidence of frequent hospitalization or medical interventions.  Her disability does not preclude her from being employed full time as a clerk in a mental health unit.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996). 

C.  Total Rating Based Upon Individual Unemployability (TDIU)

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 

In this case, the Veteran has not asserted, and the evidence does not show that the Veteran's flat feet have caused unemployability.  In fact, she is employed full time.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

A 50 percent evaluation for bilateral pes planus is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


